In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-709V
                                          (Not to be Published)

*************************
KRISTINE R. BELL,             *
                              *                                  Filed: February 23, 2016
                  Petitioner, *
                              *
            v.                *                                  Decision by Stipulation; Interim
                              *                                  Attorney’s Fees and Costs.
SECRETARY OF HEALTH AND       *
HUMAN SERVICES,               *
                              *
                  Respondent. *
                              *
*************************

Richard H. Moeller, Berenstein, Moore, et al., Sioux City, IA, for Petitioner.

Althea W. Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                    INTERIM ATTORNEY’S FEES AND COSTS DECISION1

        On September 23, 2013, Kristine Bell filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (the “Vaccine Program”).2 Prior to the recent
two-day entitlement hearing in this matter (held on January 28-29, 2015, in Washington, DC (ECF
No. 43)), Petitioner had filed a request for an interim fees and costs award solely to cover costs
incurred in the retention of her experts, Drs. Axelrod and Morgan. ECF No. 44. On November 10,
2015, I denied Petitioner’s request on the grounds that she had not adequately substantiate why an
interim award of expert costs was appropriate at that time. ECF No. 53 at 3-4. But I noted that the
case would be going to hearing soon, and that upon conclusion of the hearing I would be “far more

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C.A. ' 300aa-10 through 34 (2012)) [hereinafter “Vaccine Act” or “the
Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
inclined to entertain, and award (as promptly as possible), a similar request for an interim award –
especially one that include[d] attorney’s fees, as well as the costs Petitioner incurred by having her
expert’s testify.” Id. at 5.

        Following completion of the January 2016 entitlement hearing in this matter (during which
Petitioner proffered both experts to testify on her behalf), I indicated that I would entertain a
renewed interim fees request. ECF No. 61. However, I urged the parties to attempt first to resolve
this issue amongst themselves. Id.

        The parties have now filed a stipulation regarding interim expert costs. Stipulation
Regarding Attorneys’ Interim Costs, dated Feb. 19, 2016 (ECF No. 63). Petitioner requested
expert-related fees and expenses in the amount of $27, 678.85. Id. This sum represents an amount
to which Respondent does not object. Id.

        I approve the requested amount for interim attorney’s fees and costs as reasonable and
appropriate award at this time. Accordingly, an award of $27,678.85 should be made in the form
of a check payable jointly to Petitioner and Petitioner’s counsel, the law firm of Moore, Heffernan,
Moeller, Johnson & Meis, LLP. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2